Citation Nr: 0832996	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  05-03 451A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a chronic left eye 
disorder, including decreased visual acuity.

2.  Entitlement to service connection for varicose veins.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who attended the United States 
Naval Academy prior to service and served on active military 
duty from May 1981 to September 1998.  This case is before to 
the Board of Veterans' Appeals (Board) on appeal from a March 
2002 rating decision by the Wilmington Medical and Regional 
Office (RO) of the Department of Veterans Affairs (VA) that, 
among other things, denied service connection for varicose 
veins and decreased visual acuity of the left eye.  In 
January 2003, the RO continued to deny service connection for 
varicose veins and decreased visual acuity in the left eye.  
In February 2006, the veteran testified at a Central Office 
hearing before the undersigned; a transcript of that hearing 
is of record.  During the course of the appeal, the veteran's 
claims file has been transferred to the jurisdiction of the 
Philadelphia RO.  In November 2006, the Board remanded the 
claim for further development. 


FINDINGS OF FACT

1.  A chronic left eye disorder, including decreased visual 
acuity was not present in service, or shown to be causally or 
etiologically related to any disease, injury, or incident in 
service. 

2.  Varicose veins were not present in service, or shown to 
be causally or etiologically related to any disease, injury, 
or incident in service.




CONCLUSIONS OF LAW

1.  A chronic left eye disorder, including decreased visual 
acuity was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  Varicose veins were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim. 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In April 2002 (prior to the March 2002 rating decision) and 
December 2006 letters, the appellant was advised of what type 
of evidence was needed to substantiate the claims, and of his 
and VA's responsibilities in the development of the claims.  
The March 2002and January 2003 rating decisions, the December 
2004 statement of the case (SOC), and the September 2007 
supplemental SOC provided the text of applicable regulations, 
and explained what the evidence showed and why the claims 
were denied.  In the December 2006 letter, the appellant 
received notice regarding the disability ratings and 
effective dates of awards (Dingess v. Nicholson, 19 Vet. App. 
473 (2006)) and the claims were subsequently readjudicated by 
a September 2007 supplemental SOC.  Regardless, as the appeal 
is being denied, the matters of a disability rating and 
effective date of award are moot.

While complete VCAA notice was not given prior to the rating 
decision on appeal, the Board finds the absence of pre-
decision notice is not prejudicial to the appellant.  Proper 
notice was provided by the RO prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
appellant is represented and has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, including testifying at a Central Office hearing, and 
to respond to VA notices.  

Regarding the duty to assist, VA has obtained all pertinent, 
identified records, and arranged for the veteran to be 
examined on two separate occasions.  He failed to report for 
VA examinations scheduled in March and May 2007.  The Board 
notes that "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
The veteran has not identified any evidence that remains 
outstanding.  Thus, VA's duty to assist is also met. 
Accordingly, the Board will address the merits of the claims.

II.  Factual Background, Criteria, & Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail the evidence submitted by the 
veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380 (Fed. Cir. 2000).  (The Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran should not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
discuss its reasons for rejecting evidence favorable to the 
veteran).

A.  Left Eye Disorder

Service treatment records (STR's) showed that the veteran was 
treated in January 1982 for complaints of discomfort in his 
left eye.  He reported a scratching feeling when he blinked.  
The left eye was flushed with solution.  His vision was 
recorded as 20/20 bilaterally.  He reported that his eye felt 
normal after treatment.  On March 1985 Officer Physical 
Examination Questionnaire, he indicated that he had a change 
in vision.  It was noted that he had a short myopic change in 
his vision, but the Ophthalmologist felt that the veteran was 
essentially 20/20 without correction and better than 20/20 
with correction.  His complaint was not considered disabling.  
Subsequent records, including annual flight examinations 
indicated that there was no vision change and were negative 
for any complaints, treatment, or diagnoses of a left eye 
disorder.  The latest exam of record dated in May 1998 showed 
vision in the left eye as 20/20.  

The veteran's DD Form 214 showed that the veteran completed 
CWET.

In December 1999 correspondence, Dr. J. E. H. noted that the 
veteran had several left eye injuries while in the military.  
The most noticeable was with exposure to intense smoke and 
heat while in the service.  Since then, the veteran had a 
mild decrease in his visual acuity of the left eye.  

In his March 2002 application, the veteran indicated that he 
had an injury to his eye in service in January 1982 and his 
eyes were exposed to intense heat and smoke from a campfire 
during CWET.  He indicated that he noticed degradation in 
visual acuity immediately after being exposed to intense 
smoke and heat.  

August 2002 to November 2003 medical records from Ophthalmic 
Subspecialty Consultants, Delaware Ophthalmology Consultants, 
and Dr. R. T. showed that the veteran was a pilot.  An August 
2002 treatment record indicated that the veteran had a 
retinal tear and underwent laser treatment.  He was seen 
status post indirect retinal tear in the left eye, his visual 
acuity was fuzzy; he had an increase in flashes, and had had 
little discomfort.  After examination, the impression was 
cataracts in the left eye and visual discomfort.  He 
subsequently underwent cataract surgery in the left eye to 
correct diplopia.   

August 2002 correspondence from Delaware Ophthalmology 
Consultants noted that the veteran had an onset of flashes in 
the left eye.  He also noticed a change in his refraction in 
the left eye even with corrective lenses.  He felt the left 
eye was less sharp than the right eye.  He denied any history 
of trauma and had no other significant medical problems.  On 
physical examination, his best corrected vision was 20/15 in 
the right eye (OD) and 20/25+ in the left eye (OS).  Pupils 
were equal, round, and reactive to light with no afferent 
papillary defect.  There was an interesting fine vitreous 
strand that was adherent to the superonasal peripheral 
retina, which could cause the flashes.  There was some 
minimal elevation, but no obvious tear, hole, or detachment 
and no other significant pathology.  It was not clear as to 
the etiology of the veteran's decreased vision in the left 
eye.  He seemed to have asymmetric refractive error.  
September 2002 correspondence indicated that the veteran 
underwent pars plana vitrectomy to clear up his vitreous 
hemorrhage in the left eye in August 2002, he was fully 
released without any restriction to resume his normal 
activity, including flying again.  

In a January 2004 correspondence, Dr. R. T. stated per the 
history provided by the veteran, that the veteran's left eye 
was subjected to significant blunt trauma over the years 
dating back as early as 1973.  He noted that the veteran 
sustained a blunt trauma when a thumb was jammed into his 
left eye socket between 1973 and 1977.  On multiple occasions 
from 1977 to 1982, the veteran sustained direct blows to the 
eye while engaged in mandatory boxing at the Naval Academy 
and on active duty.  He also stated that consequences, 
including retinal tear and retinal detachment, secondary to 
blows from boxing were well documented.  The doctor stated 
that the current eye condition was due to prior blunt trauma 
his eye experienced with direct blows from boxing.  Dr. R. T. 
also noted that the veteran reported significant changes in 
the vision in his left eye following CWET when he came 
extremely close to a fire to maintain warmth.  Lastly, from 
1981 to 1997, while flying high performance aircrafts, the 
veteran was subjected to both positive and negative "G" 
forces.  More recently, the veteran developed a posterior 
vitreous detachment with subsequent retinal tear and retinal 
detachment.  These all required surgery and the veteran was 
ultimately left with a cataract in the left eye. 

Dr. R. T. opined that it was without a doubt and with medical 
certainty that vitreous detachment and retinal tears as well 
as retinal detachment were due to the prior blunt trauma the 
veteran's eye had experienced with the direct blows from 
boxing.  The cataract was likely secondary both to the direct 
trauma, as well as the need for surgical repair of the 
retinal detachment.  

In May 2004 correspondence Dr. A. S. noted that the veteran 
had been under his care since December 2002.  Dr. A. S. 
stated that the veteran gave a history of blunt trauma from a 
thumb jammed into his left socket while engaged in high-
school wrestling and from multiple direct blows to the let 
eye while engaged in mandatory boxing activities both as a 
student at the Naval Academy from 1977 to 1981 and while at 
the Pensacola Naval Air Station from 1981 to 1982.  It was 
noted that ophthalmic literature documented an increased risk 
of retinal tear and retinal dialysis following such blunt 
trauma.  A possible additional factor was that the veteran 
underwent a training course in cold-weather survival in the 
early 1980's.  Dr. A. S. opined that he was uncertain of the 
significance of the cold-weather survival training with 
regard to the veteran's ocular findings, but mentioned it as 
a part of the veteran's history.  

Dr. A. S. reported that the veteran did develop a retinal 
tear with retinal detachment in the left eye in August 2002, 
which was surgically repaired in August 2002.  He 
subsequently required surgery in the left eye in March 2003, 
to remove a cataract that developed probably secondary to the 
retinal detachment surgery and possibly to the history of 
blunt trauma as well.  

At his February 2006 Central Office hearing, the veteran 
restated his contentions. 

Regarding the veteran's statements that he has had decreased 
visual acuity in his left eye since service, the Board 
acknowledges that he is competent to give evidence about what 
he experienced; i.e., that he had decreased visual acuity in 
his left eye since service.  See Charles v. Principi, 16 Vet. 
App. 370, 374 (2002) (finding veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).  
However, the veteran is not competent to testify that he 
developed a chronic eye disorder, including chronic decreased 
visual acuity in his left eye from trauma in service.  Where 
a determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is no 
indication in the record that the veteran is a physician.  
Therefore, as a layperson, he is not competent to provide 
evidence that requires medical knowledge because he lacks the 
requisite professional medical training, certification and 
expertise to present opinions regarding diagnosis and 
etiology. See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board notes that the December 1999 statement by Dr. J. E. 
H. indicates that the veteran had a mild decrease in visual 
acuity since he was exposed to intense heat and smoke in 
service.  Also the January 2004 statement by Dr. R. T., and 
the May 2004 statement by Dr. A. S. indicate that the 
veteran's left eye disorder is related to blunt trauma, 
including boxing that the veteran has engaged in prior to and 
during service.  However, there is no indication that Doctors 
J. E. H., R. T., and A. S. had the opportunity to review the 
veteran's claims file.  The account of the veteran's visual 
problems due to multiple boxing blows to the left eye and/or 
exposure to intense heat and smoke does not gain in probative 
value by virtue of being repeated by a physician who 
otherwise has no knowledge of the history in the matter.  
LeShore v. Brown, 8 Vet. App. 405 (1995).  The Board is not 
bound to accept medical opinions that are based on history 
supplied by the veteran, where that history is unsupported by 
the medical evidence or based upon an inaccurate factual 
background. Black v. Brown, 5 Vet. App. 177 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 
458, 460- 61 (1993).  The value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence. Black v. Brown, 5 Vet. App. 177, 180 (1995). See 
also Knightly v. Brown, 6 Vet. App. 200 (1994); Miller v. 
West, 11 Vet. App. 345, 348 (1998) (medical opinions must be 
supported by clinical findings in the record and conclusions 
of medical professionals which are not accompanied by a 
factual predicate in the record are not probative medical 
opinions).  

The veteran reported several in-service injuries to his left 
eye.  He indicated that he noticed that his vision decreased 
from heat and smoke exposure while at CWET in 1985 and 
persisted since that time.  Also, on his March 2002 
application it was noted that his left eye degraded to 20/30 
during his time in the Navy and since being out of the Navy.  
However, the reports of a chronic left eye disorder, 
including decreased visual acuity was inconsistent with his 
STR's.  Although a March 1985 record, around the time the 
veteran went to CWET, indicated that he had a short myopic 
change in his vision.  Subsequent STR's, including annual 
flight examinations as recent as 1998, did not show any 
permanent decrease in visual acuity.  

The Board is of the opinion that the contemporaneous STR's 
which weigh heavily against the claim had greater probative 
value than the veteran's reported history many years later 
and the statements of Doctors J. E. H., R. T., and A. S that 
relied solely on the veteran's history.  The STR's were a 
record of objective examination, while the history reported 
to VA and to the veteran's doctors were potentially biased by 
the possibility of monetary gain.  Moreover, the fact that 
the STR's were prepared at the crucial time (i.e. while the 
veteran was still in service), give the STR's greater 
evidentiary value than a recollection made many years later 
based on a potentially faulty memory.  As Doctors' J. E. H., 
R. T., and A. S based their statements entirely on the 
history provided by the veteran, which was shown to lack 
consistency and therefore credibility, the Board concludes 
that the December 1999 statement by Dr. J. E. H., the January 
2004 statement by Dr. R. T., and the May 2004 statement by 
Dr. A. S. were entitled to little probative value and were 
thus not persuasive.

The Board notes that the veteran was scheduled on two 
separate occasions for a VA examination that would include an 
adequate opinion based on a complete review of the veteran's 
claims file as well as supported rationale, however, the 
veteran failed to report.  The Board has no choice but to 
decide the claim based on the evidence of record.   

Based on a review of the claims file, the Board finds that 
the veteran's claim of entitlement to service connection for 
left eye disorder, including decreased visual acuity has not 
been shown to be related to service.  The more persuasive 
evidence of record, the veteran's STR's, were absent for any 
indications of a chronic left eye disorder, including 
decreased visual acuity.  Additionally, there is no probative 
medical evidence that the veteran's chronic left eye disorder 
was related to an event or injury in service.  Therefore, the 
Board finds that there is a preponderance of evidence is 
against the veteran's claims for service connection for a 
chronic left eye disorder, including decreased visual acuity.  
38 U.S.C.A. § 5107(b).  As such, service connection for a 
chronic left eye disorder must be denied. 38 C.F.R. § 3.303.

B.  Varicose Veins

STR's are negative for any complaints, findings, or treatment 
for varicose veins.  Multiple annual flight physicals showed 
that clinical evaluations of the lower extremities were 
normal.  Examinations of the vascular system were negative 
for varicosities.  Also the veteran never reported a history 
of leg cramping or ankle swelling.  

In his March 2002 application, it was reported that the 
veteran's varicose veins in his lower legs were made worse 
during repetitive high "G" flight maneuvers in the A-4, A-
6, A07, FA-18, and F-16 aircrafts.  He experienced "G" 
loading to 6.5 G's and more on a routine basis for over 17 
years while flying tactical jets.  It was noted that the 
varicose veins in the lower legs existed when the veteran 
entered the Navy and were made worse during the time spent 
flying tactical jets in the Navy.  It was indicated that the 
veteran currently had varicose veins in the lower legs that 
protruded and sometimes caused pain when they were touched 
during contact sports.  

Post service treatment records are negative for any 
complaints, findings, or treatment relating to varicose 
veins. 

At his February 2006 Central Office hearing, the veteran 
restated his contentions. 

The Board has noted that the veteran is competent to testify 
as to having seen varicose veins.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  However, the Board is of the opinion that 
the contemporaneous STR's, which weigh against the claim, 
have greater probative value than the veteran's testimony 
many years later.  The service STR's are a record of an 
objective examination, while the current testimony is 
potentially biased by the possible monetary gain.  Moreover, 
the fact that the STR's were prepared at the crucial time 
(i.e., while the veteran was still in service) give the 
service treatment records greater evidentiary value than a 
recollection made many years later based on a potentially 
faulty memory.

The Board notes that there is no credible evidence that the 
veteran had varicose veins in service.  In this regard, the 
Board notes that the veteran's service treatment records were 
negative for references to varicose veins or symptoms thereof 
in the bilateral lower extremities.  The veteran himself did 
not indicate that he sought any treatment during service for 
varicose veins or its' related symptoms.  Rather, he is 
stating that the "G" flight maneuvers in service have 
caused or aggravated his current varicose veins.  Although 
the veteran is competent to establish a current diagnosis of 
varicose veins, he is not competent to establish causation.  
Laypersons are competent to speak to symptomology when the 
symptoms are readily observable.  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  However, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the question of diagnosis and causation.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  As previously 
mentioned, the veteran has been scheduled twice for a VA 
examination for which he failed to report.  There is no 
medical evidence indicating that the "G" flight maneuvers 
in-service have caused or aggravated his current condition.  
Absent a competent medical nexus between the veteran's 
varicose veins and his military service, a claim for service 
connection must be denied.  

For the foregoing reasons, the Board finds that bilateral 
varicose veins were not present during service and did not 
develop as a result of any incident during service. 
Accordingly, the Board concludes that bilateral varicose 
veins were not incurred in or aggravated by service.








ORDER

Service connection for a left eye disorder, including 
decreased visual acuity is denied.

Service connection for varicose veins is denied. 


____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


